IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

AUTO TRUCK AND                        NOT FINAL UNTIL TIME EXPIRES TO
INDUSTRIAL PARTS AND                  FILE MOTION FOR REHEARING AND
SUPPLY, INC., A FLORIDA               DISPOSITION THEREOF IF FILED
CORPORATION,
                                      CASE NO. 1D14-2141
      Petitioner,

v.

JUNE B. MILLER,

      Respondent.

___________________________/

Opinion filed July 17, 2014.

Petition for Writ of Certiorari.

Richard M. Colbert, Gulf Breeze, for Petitioner.

Edsel F. Matthews, Jr., Pensacola, for Respondent.




PER CURIAM.

      DISMISSED. See Pitzer v. Bretey, 95 So. 3d 1005 (Fla. 2d DCA 2012).

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.